Citation Nr: 0803601	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  03-23 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1957 to 
October 1960.  The veteran's Department of Defense Form 214 
indicates that he had just over 1 year and 7 months of other 
service prior to the above period of active service, which 
the veteran states was with the South Carolina Army National 
Guard.    

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).

In March 2006 the Board remanded the issues on the cover page 
for additional development.  The case was returned to the 
Board and then sent by the Board for a specialist's opinion.  
A specialist's opinion was obtained and a copy was sent to 
the veteran in October 2007 along with a letter notifying him 
that he had 60 days to review the opinion and send any 
additional evidence or argument he wished to submit.  No 
evidence was received during the 60 day period.  

In September 2004, the veteran testified at a personal 
hearing before a Decision Review Officer at the RO.  A 
transcript of that hearing has been associated with the 
claims file. 


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  The competent and probative evidence of record 
preponderates against a finding that the veteran developed 
bilateral hearing loss during service, and sensorineural 
hearing loss, an organic disease of the nervous system, is 
not shown to have been manifested to a compensable degree 
within one year after separation from service.

3.  The competent and probative evidence of record 
preponderates against a finding that the veteran's tinnitus 
is related to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5107 (West 2002 & Supp 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in April 2002 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the veteran 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and information 
in his possession to the AOJ.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The April 2002 notification letter did 
not include notice as to the last two elements; however, the 
Board finds no prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claims for service connection, any questions as to 
the appropriate disability ratings or effective dates to be 
assigned are rendered moot.  Furthermore, the veteran was 
given notification of degrees of disability and effective 
dates in an April 2006 letter.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record private medical records, 
VA treatment records, hearing transcripts, service personnel 
records, and service treatment records.  The Board notes that 
all of the veteran's records associated with his initial 
period of service, which he contends was with the South 
Carolina Army National Guard, may not be of record.  
Subsequent medical and personnel records associated with his 
active military service in the United States Navy are of 
record and as discussed below show no hearing loss or 
tinnitus throughout that later period.  There is no 
indication that any other treatment records exist that should 
be requested, or that any pertinent available evidence has 
not been received.  VA examinations were provided in 
connection with these claims.  

In April and September 2006 signed statements the veteran 
indicated that he had no more information or evidence to 
submit to VA to substantiate his claims.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Service Connection

The veteran asserts that he has bilateral hearing loss and 
tinnitus caused by exposure to noise while serving on active 
duty in the United States Navy.  At the veteran's personal 
hearing he testified that he served as a communication 
technician in the Navy and that he was exposed to noise from 
heavy duty generators that he periodically checked, fueled, 
and maintained.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as sensorineural 
hearing loss, may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

For the purposes of applying the law administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

The veteran has submitted competent medical evidence showing 
current diagnoses of tinnitus and bilateral hearing loss for 
VA purposes.  See 38 C.F.R. § 3.385.  Accordingly, the only 
remaining question is whether or not these disorders are 
related to his military service.  After a careful review of 
the evidence, the Board finds that the preponderance of such 
evidence is against a finding that the veteran has current 
bilateral hearing loss and tinnitus as a result of his 
military service.  In a May 2002 statement the veteran 
reported in-service noise exposure from portable generators 
and that a few years after his discharge he started working 
for a railroad.  

The veteran's October 1957 enlistment examination and October 
1960 release from active duty examination both show hearing 
reported as 15/15 whispered voice for the left and right 
ears.  No defects are noted on either examination.  The 
veteran's service treatment records show no treatment or 
diagnosis relating to hearing loss or tinnitus.  

A December 1978 letter from one of the veteran's private 
physicians states that an audiogram (not of record) from 
October 1978 showed about a 20 percent across the board 
hearing loss involving both the right an left ears with good 
speech discrimination.  The physician also noted that a June 
1976 audiogram (not of record) showed essentially the same 
type of hearing pattern.  There is no comment relating to 
tinnitus.  

The veteran submitted multiple private audiograms from as far 
back as April 1987.  The Board notes that on these audiograms 
the actual puretone thresholds were not written out, and thus 
for the purpose of the discussion below the Board has 
estimated the thresholds based upon the "O's" and the 
"X's" charted out.  While this is not ideal the results are 
probative as to when the veteran's bilateral hearing loss 
began.  The April 1987 audiogram shows puretone thresholds in 
decibels at the 500, 1000, 2000, and 4,000 Hertz frequencies 
in the right ear as 15, 15, 25, and 25 respectively, and in 
the left ear as 45, 40, 35, and 40 respectively.  Speech 
recognition scores were not reported.  Based on the puretone 
thresholds estimated by the Board, this audiogram shows 
hearing loss for VA purposes in the left ear but not in the 
right ear.  See 38 C.F.R. § 3.385.  Bilateral tinnitus is 
reported on this examination report and a comment written 
next to this reports appears to state "10yrs."  The Board 
is of the opinion that this note indicates that the veteran 
has had tinnitus for 10 years.  Past noise exposure reported 
at this examination was the railroad for 17 years and 
occasional hunting.    

Other medical records are somewhat conflicting about the 
existence and etiology of tinnitus and hearing loss.  For 
example, private medical records from April 1987 show that at 
that time the veteran complained of intermittent left ear 
popping and decreased hearing for approximately one year.  He 
also complained of tinnitus.  Private medical records from 
January 1998 show that the veteran at that time again 
reported experiencing left ear popping, as well as whistling, 
on and off for approximately 2 months.  A VA audiology 
consultation note from March 2002 shows that the veteran had 
a subjective complaint of hearing loss of both ears; this was 
confirmed by audiological testing.  However, while the 
corresponding boxes on the form were marked for hearing loss 
of both ears, there were no marks in the boxes used to 
identify the presence of tinnitus.  It appears from this 
report that the veteran did not have any subjective 
complaints of tinnitus at that time.  The Board notes that a 
May 2001 VA physical examination does list hearing deficit 
and tinnitus in the section reserved for medical problems or 
past medical illnesses.  

The veteran was afforded a VA audiological examination in 
June 2004.  At that examination the veteran reported in-
service noise exposure from generators and ship noise.  He 
also reported post-service noise exposure when he worked 
around trains as a yardman and conductor; he said that he did 
not wear hearing protection around the trains.  The diagnoses 
included sensorineural hearing loss of both ears.  Hearing 
loss for VA purposes was shown.  The examiner stated that it 
would be helpful if there was an audiogram in the claims 
folder to determine if any hearing loss was present when the 
veteran was in the service, and that it was felt that 
probably the current hearing loss is a combination of both 
military and nonmilitary noise exposure.  In the examiner's 
opinion it would be only speculation that the veteran's 
tinnitus is related to the ship noise since the veteran had 
no idea of the onset and he had significant noise exposure 
outside of the military.  The examiner noted that no review 
of the claims file was done before the examination.

The veteran's claims file was reviewed by the VA examiner in 
October 2004.  She noted that the whisper tests the veteran 
was given at his entrance and discharge from service was not 
sensitive to unilateral, asymmetrical, or high-frequency 
hearing losses.  She continued by stating that; however, 
there is no evidence in the file that the veteran complained 
of hearing loss or tinnitus while he was in the Navy and the 
veteran reported significant noise exposure from trains 
outside of the military without hearing protection.  The VA 
examiner opined that hearing loss is less likely as not 
caused by military noise exposure as prolonged civilian noise 
exposure history is present.  The examiner again stated that 
as the veteran did not know when the onset of tinnitus was, 
and that she could not resolve that issue without resort to 
mere speculation.  

The veteran was afforded another VA examination by the same 
VA examiner in November 2006.  The examiner noted significant 
military (generators and ship noise) and significant civilian 
noise exposure (railroad yardman and conductor).  The 
examiner then stated that she could not resolve the issues of 
whether hearing loss and tinnitus were due to military noise 
exposure without resorting to mere speculation.

The veteran's case was sent for a specialist's opinion.  
After a review of the records, in October 2007 a VA physician 
noted that it appeared that the veteran had a history of 
noise exposure during service.  She explained that while 
hearing loss, tinnitus, and ear drum perforations can all be 
related to acoustic trauma, no records of such an event are 
recorded thus any opinion of relationship in this particular 
individual would be speculative.  

The veteran indicates that he was exposed to generator noise 
in service.  At the veteran's VA examinations, he stated that 
he was exposed to ship noises and this presumably was 
considered when the VA examiner made her opinions.  At the 
veteran's personal hearing he testified that his service was 
shore based.  The veteran's statements seem to be 
contradictory.  In any event, the veteran certainly had some 
noise exposure in service.  However, the Board is also of the 
opinion that the veteran had significant post-service noise 
exposure for many years without hearing protection from 
trains.  While it is unclear when the veteran's bilateral 
hearing loss and tinnitus began, there simply is no competent 
medical evidence that either disability began in-service or 
that bilateral hearing loss was present to a compensable 
degree within one year of separation from service.

The first indication of any hearing loss (not necessarily 
hearing loss for VA purposes) is in 1976 (as per the December 
1978 letter from a private physician), which is over 15 years 
after the veteran's discharge from the Navy.  The first 
report of tinnitus (on an April 1987 private audiogram) dates 
the onset of tinnitus to sometime around 1977, again over 15 
years after the veteran's discharge from the Navy.  While the 
onset date of tinnitus and hearing loss is unclear, there is 
no documentation showing either condition before the above 
dates.  This absence of documented medical treatment is 
strong evidence against the veteran's claims.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service).  The Board notes that the veteran filed a 
claim with the VA in 1977.  A VA examination and other 
records for that claim show no indication that he had hearing 
loss or tinnitus at that time.

The veteran has at times stated that he had hearing loss and 
intermittent ringing in his ears which began while he was in 
service.  The Board does not doubt the sincerity of the 
veteran's belief that he developed bilateral hearing loss and 
tinnitus from exposure to noise in service.  The veteran is 
competent to state he had ringing or buzzing in his ears, 
decreased hearing, or any other common symptom of bilateral 
hearing loss or tinnitus while he was in service and 
following discharge from service.  However, as a lay person 
without the appropriate medical training and expertise, he 
simply is not competent to provide a probative opinion on a 
medical matter, to include the diagnosis of a specific 
disability such as hearing loss, or the origins of a specific 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Regarding the 
veteran's statements that his tinnitus began in service, 
based on the evidence of record as explained above the Board 
finds more credible his previous statement that he did not 
know when the onset of his tinnitus was.  Records from 1987 
suggest that tinnitus began approximately 10 years prior, 
which again would have been over 15 years after the veteran's 
discharge from active military service.     

In sum, the veteran had no complaints of hearing loss or 
tinnitus during service, and the preponderance of the 
competent evidence is against a finding of in-service 
bilateral hearing loss or tinnitus, sensorineural hearing 
loss within one year following service, continuity of 
symptomatology associated with bilateral hearing loss or 
tinnitus, or a nexus between current diagnoses of bilateral 
hearing loss and tinnitus and service.  Thus, service 
connection is denied, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for tinnitus is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


